Judgment of the Supreme Court dismissing a writ of habeas corpus, after a hearing, affirmed, without costs. Special Term correctly found that relator had shown no violation of any constitutional or statutory right, that his commitment was voluntary and that the rehabilitation center to which he was committed was not, in fact, a correctional institution. (People ex rel. Gordon v. Murphy, 30 A D 2d 358, affg. 55 Mise 2d 275; People ex rel. Rivera v. Murphy, 30 A D 2d 900; Schmerber v. State of California, 384 U. S. 757.) Relator was in custody upon a charge of crime and Matter of James (22 N Y 2d 545) is not in point. Relator’s additional contentions are also without merit. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, J.J., concur.